HODGES, Vice Chief Justice
(specially concurring).
Under the facts of this case it is apparent the best interest of the minor would be served by the continuation of the petitioners as attorneys to prosecute his pending personal injury actions.
The grandmother had employed competent counsel to pursue the claims of her grandson. The cases had been actively prosecuted and were ready for trial. The grandmother then nominated the bank to be the guardian of the estate of the minor, realizing that if the bank were appointed guardian continuity of counsel would be maintained in the prosecution of the claims of the child. There is no evidence to show the bank was incapable or unable to serve as guardian, or that the attorneys selected by the grandmother were anything but highly competent. The only effect of the appointment of the bank and two co-guardians and retention of new counsel would be a disruption in the pursuance of recovery for the child. The child had suffered burns and injuries, and had been under extensive medical treatment. Employment of new counsel would of necessity require postponement of the trial or of settlement. This would not be in the best interest of the physical, mental, or temporal welfare of the child.
The courts have discretionary power in the appointment of guardians of a minor. However, the paramount consideration is the physical, mental and temporal welfare of the child. In re Fox’ Estate, 365 P.2d 1002 (Okl.1961).
Title 58 O.S.1971 § 770 provides:
“When any person is appointed guardian of a minor, the county judge may, with the consent of such person, insert in the order of appointment conditions not otherwise obligatory, providing for the care, treatment, education and welfare of the minor. * * * ”
In my opinion, under the peculiar facts and circumstances of this case, the trial court abused its discretion in not imposing a condition on the appointment of the guardians that the petitioners be retained as counsel to represent the minor in his pending personal injury actions. While the petitioners and the attorney selected by the guardians are all highly competent counsel, the record shows the welfare of the minor would best be served by the continuation of the petitioners as counsel in the pending actions.
The authority of the court to appoint more than one guardian is derived from 58 O.S.1971 § 772,1 which allows multiple appointments when in the discretion of the court it is necessary.
The only reason given by the trial court for the appointment of three guardians was for their selection of an attorney to represent the ward in prosecuting his pending actions. This hardly represents a cause of necessity, especially where the pending actions have been already prosecuted to the point of trial by competent counsel.
Inasmuch as the trial court refused to appoint the Bank as sole guardian, whom the court knew would retain the petitioners as counsel, this was an invitation or suggestion to the three appointed guardians to select different counsel, and in my opinion an abuse of discretion.
.1 would, therefore, vacate the appointment of the three guardians and remand the cause.
I am authorized to state that IRWIN and BERRY, JJ., join in the foregoing specially concurring Opinion.

. 58 O.S.1971 § 772 provides:
“The court in its discretion, whenever necessary, may appoint more than one guardian of any person subject to guardianship, who must give bond and be governed and liable in all respects as a sole guardian.”